Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2016

                                     No. 04-16-00346-CR

                                         STEVE KOU,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8622
                         Honorable Melisa Skinner, Judge Presiding


                                        ORDER
      The appellant’s final motion for extension of time to file brief is granted.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court